Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 1 of 6    FILED
                                                                   Jun 17 2020

                                                                 SUSANY. SOONG
                                                            CLERK, U.S. DISTRICT COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                  SAN FRANCISCO




                                         no process
Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 2 of 6

                                             FILED
                                               Jun 17 2020

                                            SUSANY. SOONG
                                       CLERK, U.S. DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
                                             SAN FRANCISCO
Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 3 of 6
Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 4 of 6
Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 5 of 6
Case 3:18-cr-00267-RS Document 137 Filed 06/17/20 Page 6 of 6




                                                                        FILED
                                                                          Jun 17 2020

                                                                        SUSANY. SOONG
                                                                   CLERK, U.S. DISTRICT COURT
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN FRANCISCO
